EXHIBIT 10.1 Auditor’s Consent Statement by Experts CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” and to the use of our report dated April 19, 2007, in the Form 20-F: Annual Report dated June 20, 2007, Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934, of Poly-Pacific International Inc. for the registration of 25,237,740 shares of its common stock. “Collins Barrow Edmonton LLP” Edmonton, Alberta Signed June 28, 2007 Chartered Accountants
